Citation Nr: 1047058	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine condition, 
to include degenerative disc disease of L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1971; and from August 1972 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In December 2006 the Veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that hearing 
is included in the record.  The Veteran also requested a Travel 
Board hearing in his substantive appeal but he failed to appear.  


FINDING OF FACT

The record contains medical evidence of treatment for back pain 
and strain during service, and the Veteran reports continuity of 
symptomatology after discharge, however, the medical evidence 
instructs that his current lumbar spine disability is not related 
to service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred, and may not be 
presumed to have been incurred, during active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disorder, 
which he attributes to service.  He reports that he was 
"constantly put through conditions that caused [him] to have 
back pains" during service.  He states that these pains did not 
always necessitate the need for sick bay and he endured many days 
and nights with back pain.  He adds that he would seek medical 
attention when he could not endure the pain.  During his RO 
hearing he testified that he continued to have problems with his 
back after his separation from service, and stated that he was 
treated "in the old outpatient VA clinic type thing before they 
went to computers."  A July 2004 authorization completed by the 
Veteran for release of medical records indicated that this post-
service VA treatment, was in 1999, and was his first treatment 
for back pain following service.

The Board notes that the Veteran previously filed claims for 
service connection for a back disorder in June 1989 and in 
January 1995, but each time failed to follow through with the 
development of his claims.  A decision on the merits was 
consequently never reached with regard to those claims.  The 
provisions of 38 C.F.R. § 3.156 consequently do not apply with 
regard to the Veteran's present appeal for service connection for 
a low back disorder. 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b), see 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding that 
when a chronic disease is identified in service and at any time 
after service, service connection will be granted without the 
need for nexus evidence).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) chronicle complaints of back 
pain at various times during the Veteran's military career.  In 
November 1975 the Veteran was involved in a motor vehicle 
accident and complained of soreness in the lower back.  STRs 
dated in January 1977 show complaints of back pain.  The 
diagnosis was low back strain, acute.  Treatment records dated in 
November 1979 document complaints of low back pain for one week, 
diagnosed as muscle strain.  Treatment records dated in February 
1981 document complaints of low back pain after a fall on the 
left side while running.  The diagnosis was low back and inguinal 
strain secondary to stress during fall.  Records dated in 
September and October 1985 show treatment for low back pain 
"after lifting demo from truck," diagnosed as lumbar spine 
strain and spasm.  Physical therapy notes dated in October 1985 
show treatment for non radicular low back pain; it was noted as 
resolving.  

Post service medical records include roentgenological findings of 
June 1989 pertaining to the lumbar spine.  The vertebral bodies 
and their posterior elements were well aligned.  The disc space 
height throughout the lumbosacral spine was well preserved.  
There were areas of focal end-plate compression of a few 
vertebral bodies that were probably related to Schmorl's nodes.  
No appreciable hypertrophic changes were seen.  It was noted in 
the VA medical certificate that the Veteran sustained a low back 
injury in the military.  The assessment was chronic low back 
pain.  The Veteran complained of low back pain in January 1990.  
The assessment was degenerative arthritis.  In May 1994, the 
Veteran was seen complaining of back pain that started over the 
weekend and was similar to a problem he had in the military.  A 
radiology note dated in May 1994 revealed a normal lumbar spine.  
In May 1999, the Veteran reported recurrent low back pain.  The 
relevant assessment was Schnorl's nodes.  In June 2001, when the 
Veteran sought treatment for back pain sustained during a 
workplace injury. 

In December 2002, the Social Security Administration (SSA) 
granted the Veteran disability benefits based on disorders of the 
back from June 13, 2001, to July 14, 2002.  In January 2004, the 
Veteran was also found entitled to disability benefits from  
December 28, 2002.  

Private medical records show that the Veteran complained of and 
received treatment for his lower back.  In September 2002, the 
Veteran reported that he had low back pain since June 2001.  He 
stated that he had a history of work-related injury and that his 
pain developed while working for AC Flatwood Liners.  In August 
2003, the Veteran underwent a microdisketomy of L5-S1.  A 
September 2003 Workers' Compensation assessment reflected a 
diagnosis of herniated nucleus pulposus lumbar and low back pain.  

In July 2004, the Veteran was accorded a compensation and pension 
(C&P) spine examination.  During the examination he reported that 
he had injured his back in service while unloading a box of ammo 
from a truck.  He reported that he was sent to the hospital for 
evaluation.  He also reported a post-service on-the-job injury to 
his back in June 2001, and said that he underwent a laminectomy 
at L5-S1 on August 6, 2003.  He reported that he drew Workers' 
Compensation for 11 months, and that he was getting Social 
Security disability benefits.  He complained of continued chronic 
low back pain.  The diagnosis was degenerative disc disease of 
lumbar spine and postoperative laminectomy for L5-S1 disc 
herniation.  No opinion as to etiology was proffered.

In October 2004, the RO requested an opinion as to whether the 
Veteran's lumbar strain with spasms was related to his 
degenerative disc disease of the lumbar spine disorder.  
According to the physician, there was no relationship of 
degenerative joint disease of lumbar spine, postoperative 
laminectomy for L5-S1, to the lumbar strain with spasm.  

During his December 2006 hearing before a Decision Review Officer 
(DRO), the Veteran testified that he was hit in the back by a 60 
pound box while offloading cratering charges from a truck while 
in service.  He stated that he went to sick bay the next day and 
was put on light duty or no duty for seven days.  He testified 
that he has had problems with his back since that time.  

In January 2010 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran reported his 
civilian occupations to include roofing, yard service, and 
nursery worker.  He stated that he last worked in 2001 or 2002 
and left due to back pain.  He reported that he injured his back 
during Reserve duty in 1985 when he fell forward four feet.  The 
examiner noted three episodes of mechanical low back pain during 
service which were consistent with natural exposure.  She also 
found no documented injuries supporting causation of a herniated 
nucleus pulposus years later.  The examiner noted that the 
Veteran injured his back in June 2001 while working.  She noted 
that the Veteran was about 50 years old at the time.  She noted 
that in August 2001 the Veteran was diagnosed with herniated 
nucleus pulposus L5-S1.  An x-ray revealed degenerative disc 
disease at L5-5 and L5-S1 and degenerative facet disease from L3-
4 through L5-S1.  The examiner stated that the Veteran's 
diagnosis of degenerative disc disease and degenerative joint 
disease was after service and thus not caused by or related to 
service.  Regarding the herniated nucleus pulposus, she stated 
that the initial herniated nucleus pulposus occurred in 2001 as a 
result of an on-the-job injury at 50 years old.  At that time the 
Veteran was found to have some degenerative changes and bulging 
discs as expected for his age.  This occurred 16 years after the 
Veteran separated from service.  She further cited American 
Medical Association (AMA) guidelines dated in July/August 2009 
regarding degenerative disc disease, which found that studies 
have shown that age, genetics, and body weight compared to the 
size of the disc were predominant predictors of degenerative disc 
disease and that three percent or less of conditions were 
accounted for by trauma.  

A memorandum dated in July 2010 from a VA orthopedic surgeon 
found that there was no casual relationship between the Veteran's 
military service and his lumbar spine disability.  He further 
found that the Veteran's back pain that he sustained in the 
military was related to a specific trauma and/or overuse of his 
back and that the Veteran did not sustain any permanent injury to 
his lumbar spine while in the military.  He stated that the 
Veteran had normal back x-rays in 1989 and 1999 and noted that 
Schmorl's nodes were a normal variant in the adult spine with 
normal aging process.  He noted that the Veteran did not have any 
back treatment from 1985 to 2001 when he was performing roofing 
and heavy nursery work until he sustained a work-related 
herniated nucleus pulposus at L5-S1 in 2001, which required a 
surgical laminectomy.  He found that the work related herniated 
nucleus pulposus at L5-S1 which required a laminectomy caused the 
continued back pain and disability.  The physician opined that 
the Veteran had no lumbar spine disability related to active duty 
service and further stated that his leg pain was related to his 
vascular disease.  

The Board finds that the January 2010 VA examiner's opinion is 
entitled to great probative value as it was based on a review of 
the file, an examination of the Veteran, and as a rationale was 
provided.  The examiner opined that the Veteran's degenerative 
disc disease was diagnosed after service and thus not caused by 
or related to service and further found that the initial 
herniated nucleus pulposus occurred in 2001 as a result of an on-
the-job injury at 50 years old.  She further found that at the 
time of the herniated nucleus pulposus, the Veteran had some 
degenerative changes and bulging discs as expected for his age.  

Additionally, the Board finds that the VA opinion dated in July 
2010, which was provided by a VA orthopedic surgeon, is entitled 
to great probative value as to the significance of Schmorl's 
nodes, which the physician explained was a normal variant in the 
adult spine with normal aging process.  

The Board recognizes that the Veteran believes his current low 
back condition is related to service.  The Federal Circuit issued 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), which 
stated that 38 U.S.C. § 1154(a) requires that the VA give due 
consideration to all pertinent medical and lay evidence in 
evaluating a claim for disability.  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the 
VA may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  

There is no indication that the strain conditions noted in 
service were chronic in nature.  In that regard, the January 2010 
VA medical report and other evidence dated during the pendency of 
this claim does not show that the Veteran currently has chronic 
lumbosacral strain.  Nor is arthritis shown to any degree let 
alone to a degree of 10 percent within one year of discharge from 
service.  The Veteran reports a continuity of symptomatology 
since his discharge from service, however, the more probative 
medical evidence instructs that his current lumbar spine 
disability is not related to service.  

The Veteran was seen in 1989 and 1990 with complaints of low back 
pain that he attributed to an in-service injury, however, the 
practitioners who saw him did not provide medical opinions.  The 
Veteran, as a lay person, is not competent to provide an 
etiological opinion as to the cause of his degenerative disc 
disease and degenerative joint disease.  Even if the Board found 
him competent to provide such an opinion, and found his 
statements credible and probative, the January 2010 opinion is 
entitled to greater probative weight as it was based on a review 
of the history, a physical examination, and as the opinion was 
supported by a rationale.  Moreover, to the extent that the 
Veteran reports continuity of symptomatology after service, the 
Board finds his statements competent, credible and probative.  
However, the more probative medical evidence shows that his 
current disabilities are not related to service, to include 
injuries therein.  Accordingly, his statements concerning 
continuity of symptomatology are outweighed by the medical 
evidence which did not link his current disability to service and 
continuity of symptomatology thereafter.  Consequently, the 
weight of the probative evidence is against the Veteran's claim 
for service connection for a low back condition.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.).  Accordingly, as the weight of the probative evidence 
is against the Veteran's claim, service connection for a low back 
condition must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in April 2004 apprised the Veteran of 
the information and evidence necessary to establish his claim for 
service connection for a back condition.  He was also advised of 
the evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Although the Veteran was not informed of how VA 
establishes disability ratings and effective dates in accordance 
with Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so there is 
no possibility of any prejudice to the Veteran.  The Board thus 
finds that the Veteran was provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.  

In August 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Additional VA treatment records were associated with the claims 
folder and a medical opinion was provided on remand.  The VA 
examiner conducted an examination, and provided an opinion with a 
supporting rationale and reference to applicable AMA guidelines.  
Accordingly, the examination was adequate.  

Regarding the duty to assist, STRs, VA treatment records, and 
private medical records have been obtained and associated with 
the claims file.  SSA records have also been obtained and 
associated with the claims file.  There is no indication that the 
Veteran has provided information to the RO about relevant records 
that are outstanding, accordingly, the Board finds that there is 
no duty to assist in that regard that is unmet.  In addition, the 
Veteran has been accorded multiple C&P examinations, the report 
of which are of record.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lumbar spine condition, to include 
degenerative disc disease of L5-S1, is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


